NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11859
                GARTH MEIKLE   vs.   PATRICIA NURSE.



        Suffolk.     November 5, 2015. - April 27, 2016.

  Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                           & Hines, JJ.



Summary Process. Practice, Civil, Summary process, Counterclaim
     and cross-claim. Landlord and Tenant, Security deposit,
     Termination of tenancy, Eviction.



     Summary process. Complaint filed in the Boston Division of
the Housing Court Department on June 11, 2014.

    The case was heard by MaryLou Muirhead, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Louis Fisher (Patricia Whiting with him) for the defendant.
     Garth Meikle, pro Se.
     Peter Vickery, for Worcester Property Owners Association,
Inc., amicus curiae, submitted a brief.
     Maureen McDonagh & Julia Devanthéry, for City Life/Vida
Urbana, amicus curiae, submitted a brief.


    HINES, J.   In this appeal we decide whether a tenant may

assert a violation of the security deposit statute, G. L.
                                                                   2


c. 186, § 15B, as a defense to a landlord's claim for possession

in a summary process action brought under G. L. c. 239, § 1A.

The issue arises from a Housing Court judge's disposition of a

summary process action brought by Garth Meikle, the landlord,

against Patricia Nurse, the tenant.   After a trial, the judge

ruled that the tenant properly could assert a violation of the

security deposit statute as a counterclaim for damages, but that

a counterclaim on this basis is not a defense to the landlord's

claim for possession.   The tenant appealed, arguing that the

plain language of G. L. c. 239, § 8A, buttressed by its

legislative history, establishes that a violation of the

security deposit statute may be asserted as a defense to a

landlord's claim for possession and that the judge erred in

rejecting this interpretation of the statute.   We transferred

the appeal to this court on our own motion.1

     We conclude that a violation of the security deposit

statute is encompassed within the definition of "counterclaim or

     1
       The judge's ruling in this case conflicts with other
Housing Court decisions on this issue. See, e.g., Patnod vs.
King, Worcester Hous. Ct., No. 14-SP-3620 (Sept. 29, 2014)
(landlord failure to notify lessee of location of security
deposit and failure to deposit in interest-bearing account
created defense to possession); Gouveia vs. Noel, Southeast
Hous. Ct., No. 13-SP-02987 (Sept. 19, 2013) (failure to place
security deposit in interest bearing account constituted defense
to no-fault eviction); Dunn vs. Cox, Boston Hous. Ct., No. 99-
SP-03639 (Aug. 23, 1999) (statutory violation of security
deposit law prohibited landlord action to recover possession).
                                                                    3


defense" in G. L. c. 239, § 8A, and that a counterclaim or

defense on that basis may be asserted as a defense to a

landlord's possession in a summary process action under G. L.

c. 239, § 1A.   Therefore, we reverse the Housing Court judgment

granting possession to the landlord and remand for a hearing in

accordance with the provisions of G. L. c. 239, § 8A, fifth par.2

     Background.   We summarize the judge's findings of fact,

which we accept unless they are clearly erroneous.      Martin v.

Simmons Props., LLC, 467 Mass. 1, 8 (2014).   In October, 2011,

Nurse moved into a residential building owned by Meikle.     The

parties executed a one-year lease under which Nurse paid a

security deposit in the amount of $1,300, equivalent to one

month's rent.   Meikle failed to give Nurse a receipt

acknowledging acceptance of the deposit, failed to provide Nurse

with a receipt indicating the bank account into which he

deposited the funds, and failed to pay Nurse interest earned. On

expiration of the lease, Nurse continued to live in the premises

as a tenant at will until Meikle terminated the tenancy in

April, 2014, to provide housing to members of his extended

family.   Meikle then instituted a no-fault summary process

action for possession of the premises, G. L. c. 239, § 1, and


     2
       We acknowledge the amicus briefs submitted by City
Life/Vida Urbana and Worcester Property Owners Association, Inc.
                                                                   4


for recovery of monies due for use and occupancy, G. L. c. 239,

§ 2, for the months of May, June, and July, 2014.   Nurse

counterclaimed,3 alleging violations of G. L. c. 186, § 15B

(security deposit statute), and G. L. c. 93A, in addition to

improper termination, insufficient notice to quit, retaliation,

and breach of the warranty of habitability.

     After a two-day bench trial, the judge found for Meikle on

all but the security deposit claim, ruling that his failure to

provide Nurse with an acceptance receipt, a bank deposit

receipt, and the interest earned from the security deposit

violated G. L. c. 186, §§ 15B (2) (b),4 (3) (a),5 and (3) (b),6


     3
       Pursuant to G. L. c. 239, § 8A, "tenant[s] or occupant[s]"
may defend against a landlord's claim of possession. This
includes lessees, tenants at will, and tenants at sufferance who
meet the statutory requirements to attain standing. See Rubin
v. Prescott, 362 Mass. 281, 290-291 (1972) (declining to rule
whether tenants at sufferance are barred from raising sanitation
code violations as defense to summary process but nonetheless
reaching § 8A claims of tenants at sufferance); Hodge v. Klug,
33 Mass. App. Ct. 746, 754 (1992) ("the statute would be
defanged if a tenant at sufferance could not employ its
machinery"). Thus, Patricia Nurse may enlist § 8A in defense of
her tenancy.
     4
       General Laws c. 186, § 15B (2) (b), requires that "[a]ny
lessor or his agent who receives a security deposit from a
tenant or prospective tenant shall give said tenant or
prospective tenant at the time of receiving such security
deposit a receipt indicating the amount of such security
deposit, the name of the person receiving it and, in the case of
an agent, the name of the lessor for whom such security deposit
is received, the date on which it is received, and a description
of the premises leases or rented. Said receipt shall be signed
by the person receiving the security deposit." (Emphasis added.)
                                                                      5


respectively. The judgment awarded possession and unpaid rent

($3,900) to Meikle, to be offset by the amount due to Nurse on

her security deposit counterclaim ($1,304.61), resulting in net

damages to Meikle in the amount of $2,595.39.     Nurse's motion to

reconsider was denied, and she timely appealed.

    Discussion.   1.   Standard of review.   "We review questions

of statutory interpretation de novo."   Commerce Ins. Co. v.

Commissioner of Ins., 447 Mass. 478, 481 (2006).     Here we apply

the "general and familiar rule . . . that a statute must be

interpreted according to the intent of the Legislature

ascertained from all its words construed by the ordinary and

approved usage of the language, considered in connection with

the cause of its enactment, the mischief or imperfection to be

remedied and the main object to be accomplished."     Lowery v.

Klemm, 446 Mass. 572, 576-577 (2006), quoting Hanlon v. Rollins,


    5
       General Laws c. 186, § 15B (3) (a), provides in relevant
part: "A receipt shall be given to the tenant within thirty
days after such deposit is received by the lessor which receipt
shall indicate the name and location of the bank in which the
security deposit has been deposited and the amount and account
number of said deposit. Failure to comply with this paragraph
shall entitle the tenant to immediate return of the security
deposit." (Emphasis added.)
    6
       General Laws c. 186, § 15B (3) (b), requires that "[a]
lessor of residential real property who holds a security deposit
pursuant to this section for a period of one year or longer
. . . shall . . . pay interest at the rate of five per cent per
year . . . payable to the tenant at the end of each year of the
tenancy."
                                                                      6


286 Mass. 444, 447 (1934).      The language of a statute is

interpreted in accordance with its plain meaning, and if the

"language is clear and unambiguous, it is conclusive as to the

intent of the Legislature."      Commissioner of Correction v.

Superior Court Dep't of the Trial Court for the County of

Worcester, 446 Mass. 123, 124 (2006), citing Commonwealth v.

Clerk-Magistrate of the W. Roxbury Div. of the Dist. Court

Dep't, 439 Mass. 352, 355-356 (2003).      Also, insofar as relevant

here, "a remedial statute . . . should be given a broad

interpretation . . . in light of its purpose and to 'promote the

accomplishment of its beneficent design.'"      Seller's Case, 452
Mass. 804, 810 (2008), quoting Neff v. Commissioner of the Dep't

of Indus. Accs., 421 Mass. 70, 73 (1995).

    2.   Violation of the security deposit statute as a defense

to possession.   The trial judge, without explaining her

reasoning, ruled that the tenant's counterclaim for violation of

the security deposit statute, while properly asserted as a claim

for damages, did not constitute a defense to Meikle's action for

possession.   This was error.

    General Laws c. 239, § 8A, sets forth in broad outline the

defenses and counterclaims available to a tenant in a summary

process action and, in certain circumstances, authorizes a

prevailing tenant to retain possession of the premises.        More

specifically, G. L. c. 239, § 8A, fifth par., provides in
                                                                    7


relevant part:

    "There shall be no recovery of possession under
    this chapter if the amount found by the court to
    be due the landlord equals or is less than the
    amount found to be due the tenant or occupant by
    reason of any counterclaim or defense under this
    section. If the amount found to be due the
    landlord exceeds the amount found to be due the
    tenant or occupant, there shall be no recovery of
    possession if the tenant or occupant, within one
    week after having received written notice from
    the court of the balance due, pays to the clerk
    the balance due the landlord, together with
    interest and costs of suit, less any credit due
    the tenant or occupant for funds already paid by
    him to the clerk under this section." (Emphasis
    added.)

Drawing from the plain language of the statute, a tenant may

retain possession only if two conditions are met:   (1) the

tenant prevails on a counterclaim or defense brought "under this

section"; and (2) the damages on that defense or counterclaim

exceed the amount due the landlord, or if the damages are less

than the amount due the landlord, the tenant pays to the court

the amount due within one week.   The matter of damages is purely

a factual question and needs no further explanation.    Therefore,

we focus on the specific issue of statutory interpretation

presented here:   whether we may deem the tenant's counterclaim

for violation of the security deposit statute to have been

brought "under this section."

    To begin the analysis, we accept that the only logical

interpretation of the "under this section" language in G. L.
                                                                   8


c. 239, § 8A, fifth par., is as a reference to G. L. c. 239,

§ 8A, first par., the sole statutory provision describing the

counterclaims or defenses that may be asserted by a tenant in a

summary process action.   The reference to "counterclaim[s] or

defense[s] [brought] under this section" without further

explication necessarily connects the two provisions.   They are

to be read together in determining whether, in a given case, a

tenant may defeat a landlord's claim for possession.   We turn

then to the definition of counterclaims and defenses in G. L.

c. 239, § 8A, first par., taking note that "[w]here the

Legislature uses the same words in several sections which

concern the same subject matter, the words 'must be presumed to

have been used with the same meaning in each section.'"

Commonwealth v. Wynton W., 459 Mass. 745, 747 (2011), quoting

Insurance Rating Bd. v. Commissioner of Ins., 356 Mass. 184,

188-189 (1969).

    a.   General Laws c. 239, § 8A, first par.   Section 8A,

first par., specifies that a tenant who faces eviction in a

summary process action for nonpayment of rent, or because the

tenancy is terminated without fault of the tenant, has the right

to raise certain defenses or counterclaims in that proceeding.

It provides, in relevant part:

    "In any action under this chapter to recover possession of
    any premises rented or leased for dwelling purposes,
    brought pursuant to a notice to quit for nonpayment of
                                                                    9


    rent, or where the tenancy has been terminated without
    fault . . . , the tenant or occupant shall be entitled to
    raise, by defense or counterclaim, any claim against the
    plaintiff relating to or arising out of such property,
    rental, tenancy, or occupancy for breach of warranty, for a
    breach of any material provision of the rental agreement,
    or for a violation of any other law" (emphasis added).

Based on the plain language of the statute, an actionable

counterclaim or defense under this provision must meet two

requirements:   (1) the defense or counterclaim must "relat[e] to

or aris[e] out of" the tenancy; and (2) the subject matter of

the defense or counterclaim must be based on either "a breach of

warranty," "a breach of any material provision of the rental

agreement," or "a violation of any other law."   Id.

    The first requirement, that a counterclaim or defense be

related to or arise out of the tenancy or occupancy, reflects

the Legislature's concern that summary process actions be

unencumbered by landlord-tenant disputes that have nothing to do

with the tenancy.   Thus, it imposes an appropriate limitation on

the defenses or counterclaims that may be asserted by the

tenant.   A counterclaim or defense based on a violation of the

security deposit statute fits squarely within this framework; it

indisputably relates to or arises out of the tenancy.   The

tender of a security deposit by a tenant to a landlord is well

established as a prerequisite to most residential tenancies.

The centrality of a security deposit to the landlord-tenant

relationship is further evidenced by the Legislature's enactment
                                                                   10


of the security deposit statute, G. L. c. 186, § 15B, as part of

an elaborate scheme of rights and duties to prevent abuses and

to insure fairness to the tenant.

     The second requirement, that the counterclaim or defense

must relate to a breach of warranty, breach of any material

provision of the rental agreement, or a violation of any other

law, further limits the subject matter of the actionable

counterclaims or defenses to these specific categories.     As

neither a breach of warranty nor a breach of the rental

agreement is applicable here, we consider only whether the

violation of the security deposit statute fits within the

remaining category, "violation of any other law."

     Although the Legislature's choice of the phrase "violation

of any other law" suggests that the universe of laws might be

available as the source of a tenant's counterclaim or defense,

we see no need to assume such an intent in this case.     In the

context of a summary process action, we have no difficulty

interpreting the phrase "violation of any other law" to include

any law enacted to protect a tenant's rights in the landlord-

tenant relationship.7   See Lawrence v. Osuagwu, 57 Mass. App. Ct.
60, 63 (2003) (interpreting "violation of any other law" to

     7
       Our confidence is buttressed by language in the same
paragraph, permitting "such other damages as may be authorized
by any law having as its objective the regulation of residential
premises." G. L. c. 239, § 8A, first par.
                                                                     11


include counterclaim for breach of covenant of quiet enjoyment

under G. L. c. 186, § 14).     The security deposit statute is one

such law.    Indeed, the security deposit statute has no raison

d'être other than to insure fairness to a tenant who pays a sum

to the landlord and relies on the landlord's good faith for the

return of the portion to which he or she is entitled at the end

of the tenancy.

    Our cases involving the security deposit statute

demonstrate its importance in the scheme of protections afforded

a tenant.     This court has recognized for some time that the

Legislature views violations of the security deposit statute,

G. L. c. 186, § 15B, as serious violations.     See Hampshire

Village Assocs. v. District Court of Hampshire, 381 Mass. 148,

151-152, cert. denied sub nom. Ruhlander v. District Court of

Hampshire, 449 U.S. 1062 (1980) ("Section 15B is not without

reason.     The question of security deposits has long been

agitated; the problems are well known; and the Legislature has

attempted progressively to deal with them" [footnote omitted]).

Indeed, the security deposit statute provides for treble

damages, costs, and attorney's fees.     See G. L. c. 186,

§ 15B (7).    Thus, it would be contrary to legislative intent to

interpret "violation of any other law" in a manner that would

undermine a tenant's right to assert the range of protections

available under the summary process statute.
                                                                    12


    The legislative history of G. L. c. 239, § 8A, supports

this interpretation.   Within a ten-year time frame, the

Legislature acted on more than one occasion to increase the

availability of counterclaims to tenants.   See St. 1965, c. 888

(creating counterclaims to allow enforcement of sanitation

code); St. 1967, c. 420, § 1 (permitting counterclaims for

sanitary code violations in no-fault evictions); St. 1975, c.

467, § 3 (expanding counterclaims to include breach of

warranty).   The most substantive expansion occurred in 1977,

when the Legislature removed the language that had limited

defenses or counterclaims to the condition of the premises and

retained the current language permitting "any claim against the

plaintiff . . . for a violation of any other law" (emphasis

added).   St. 1977, c. 963.   The steady progression in the

availability of tenant defenses, culminating in the elimination

of conditions-based restrictions, confirms the Legislature's

intent to provide tenants with a broad set of defenses and

counterclaims in the summary process action, including the

defense asserted by the tenant in this case.

    b.    Application of G. L. c. 239, § 8A, fifth par.    Having

determined that a counterclaim for violation of the security

deposit statute may be asserted as a defense to possession, we

now address whether the judge properly applied G. L. c. 239,

§ 8A, fifth par., in granting possession to the landlord.     Here,
                                                                      13


the judge's ruling erroneously foreclosed the tenant's right to

make payment as required to retain possession of the premises.

Where a tenant prevails on a defense or counterclaim and is

awarded damages in an amount less than the amount owed to the

landlord, the statute provides that "no judgment shall enter

until after the expiration of the time for such payment and the

tenant has failed to make such payment."     Id.   Accordingly, the

tenant is entitled to the opportunity to pay the amount due

within one week and retain possession.

     Last, for the sake of clarity, we emphasize that a tenant

who retains possession under this provision of the statute does

not enjoy that right in perpetuity.     The statute does not impose

an obligatory tenancy on the landlord.     Nothing in the statute

prevents the landlord from bringing a second summary process

action for possession after he or she has remedied the violation

of the security deposit statute.   Also, even where the tenant

agrees to pay the amount due the landlord to exercise the right

to possession, the landlord may thereafter commence a summary

process action.   We interpret the Legislature's intent in

providing for the tenant's right to retain possession as a time-

limited equitable remedy for the particular conduct underlying

the tenant's defense or counterclaim.

    Conclusion.    For the reasons explained above, we reverse

the judge's order granting possession to the landlord and remand
                                                              14


for entry of an order providing notice to the tenant of the

right to retain possession in compliance with G. L. c. 239,

§ 8A, fifth par.

                                  So ordered.